Citation Nr: 1447643	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed left foot disorder to include a great toe bunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the RO.

The Veteran provided testimony at a September 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in April 2011 and December 2013 for additional development of the record.  

By way of a May 2014 rating decision, the Appeals Management Center (AMC) found clear and unmistakable error in the grant of service connection for a chronic right ankle strain and granted service connection for a left ankle strain with an evaluation of 10 percent assigned effective July 8, 2008.  

As this constitutes a full grant of benefits, the issue of service connection for a left ankle strain is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this  case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of a left great toe bunion in service or for many years thereafter.  

2. The currently demonstrated bunion of the left great toe is not shown to have been due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by his service-connected left ankle disability.  


CONCLUSION OF LAW

The Veteran's disability manifested by a left great toe bunion is not due to disease or injury that was incurred in aggravated by service; nor is it proximately due to or the results of the service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.10 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2008.  The claim was last adjudicated in August 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran' service treatment records, as well as post-service reports of VA examination and identified private treatment.

The Agency of Original Jurisdiction (AOJ) obtained an addendum opinion and contacted the Social Security Administration for records, as requested by the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2010, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal.  

The hearing focused on the elements necessary to substantiate his service connection claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


Service connection 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

The Veteran seeks service connection for a left great toe bunion, to include as secondary to his service-connected left ankle disability.  

The Veteran's service treatment records showed that bilateral pes planus was noted on the May 1993 entrance examination.  The examiner noted "P2, mild."  The Veteran was seen for complaints of left foot pain in September 1999 assessed as overexertion.  A separation examination report is not of record. 

On VA examination in September 2008, the Veteran complained of having left foot bunion of 3 years duration.  The examiner noted the Veteran's in-service complaints of left foot pain.  The X-ray studies showed minimal hallux valgus deformity.  The examiner diagnosed left first MTP bunion deformity.

On VA examination in April 2011, the VA examiner again noted the Veteran's in-service complaints of left foot pain and his in-service ankle injury.  The examiner stated that the bunion was a developmental bony abnormality and had nothing to do with past trauma or military time.  

In a June 2012 VA opinion, the VA examiner stated that the left foot bunion deformity was not related to trauma involving the ankle during the Veteran's service time.

In a March 2014 VA opinion, the VA examiner stated that the left MTP bunion was not due to, nor the result of, or aggravated by the service-connected left ankle sprain/strain.

In a July 2014 VA opinion, the same examiner stated that the left big toe bunion was not due to the service-connected left ankle disability.  He explained that ankle degenerative joint disease did not place undue pressure on the toe joints. 

To the extent that a foot abnormality was noted at the time of the Veteran's service entrance examination, the left great toe bunion condition was not noted at that time.  Accordingly, a bunion deformity is not shown to have existed prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

While the Veteran was seen for left foot complaints due to overexertion during service, a left foot bunion deformity was not noted at that time.  In fact, at the more recent hearing, he testified that he did not have a left great toe deformity during service.  

Moreover, on VA examination in September 2008, the Veteran reported having a history of bunion pain for only 3 years.  The X-ray studies performed at that time showed only minimal hallux valgus. 

Significantly, the only medical opinions of record in this case also weigh against the claim.  The Veteran has not submitted any medical evidence in support of his claim.

In this regard, the VA examiner noted that the bunion was not due to trauma, but was a developmental bone deformity.  The VA examiner also opined that the service-connected left ankle degenerative changes did not cause undue pressure on the left foot bunion.

The VA examiner also opined that the left great toe bunion was not caused or aggravated by the service-connected left ankle disability.  

Based on this record, a nexus linking the onset of the claimed left foot bunion to service or the service-connected left ankle disability is not presented.

In making this determination, the Board has considered the Veteran's lay contentions as to onset and etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's assertions, however, are not supported by the overall evidence and do not serve to outweigh medical opinions of record. 

In this regard, the Veteran's statements that he experienced left foot pain are competent and credible, but are outweighed by the more probative VA examiner's opinion.  

The VA examiners considered the nature of the Veteran's disorder, history and relevant complaints over time.  The Board finds the VA opinions regarding the left foot disability to be highly probative as the opinions are based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, on this record, the claim of service connection for a left great toe bunion must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left foot disorder to include a great toe bunion is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


